Citation Nr: 0400469	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  98-01 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for 
bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  Later, he had a period of active duty training 
(ACDUTRA) from April 19, 1979 to May 5, 1979 and was 
discharged from the California Army National Guard for 
medical reasons in January 1981.

The Board of Veterans' Appeals (Board) previously denied 
service connection for a chronic right knee and left knee 
disabilities by decisions issued in May 1984 and February 
1988, respectively.

This matter comes before the Board on appeal from a May 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which determined 
that new and material evidence had not been presented to 
reopen the veteran's claims for service connection for 
chronic bilateral knee disorders.  The veteran and his spouse 
testified at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge in August 1998.  A copy of the 
transcript is associated with the claims file.

In June 1996, the RO denied the veteran's claim for service 
connection for arthritis because the veteran failed to 
provide evidence showing that he had been treated for 
arthritis since his discharge from service.  The veteran did 
not file a notice of disagreement with this decision within 
one year.  Thus, this issue is not in appellate status.

In January 1999, the Board remanded the case to the RO for 
additional development.  The case now is before the Board for 
further appellate consideration.




FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue on appeal.

2.  In a May 1984 decision, the Board denied the veteran's 
claim for entitlement to service connection for a right knee 
disorder; the veteran was informed of this decision the same 
month.

3.  In a February 1988 decision, the Board denied the 
veteran's claim for entitlement to service connection for a 
left knee disorder; the veteran was informed of the decision 
the same month.

4.  Evidence added to the record since the May 1984 and 
February 1988 Board decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claims for entitlement to service connection for 
bilateral knee disorders.


CONCLUSIONS OF LAW

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues on appeal.

2.  The May 1984 Board decision, denying service connection 
for a right knee disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

3.  The February 1988 Board decision, denying service 
connection for a left knee disorder is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

4.  New and material evidence has not been received since the 
May 1984 and February 1988 Board decisions to reopen the 
veteran's claims for service connection for bilateral knee 
disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) became effective.  
This liberalizing legislation is applicable to all claims for 
VA benefits, to include claims to reopen previously denied 
claims of service connection.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)). The amendments, which 
apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000 allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002) before the Board may determine whether the duty 
to assist is fulfilled and proceed to evaluate the merits of 
that claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2003)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claim to reopen the previously denied 
claims of service connection for right and left knee 
disorders were received before that date (a VA Form 21-4138 
(Statement in Support of Claim) received in March 1996), 
those regulatory provisions do not apply.

With regard to compliance with the January 1999 remand 
instructions, the Board notes that the RO was instructed to, 
and did, readjudicate the issue of whether new and material 
evidence had been submitted to allow reopening of the 
service-connection claim for chronic bilateral knee disorder 
by issuing a supplemental statement of the case (SSOC), in 
February 2003.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's January 1999 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen claims of 
entitlement to service connection for right and left knee 
disorders.   VA has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran was 
advised by VA of the information required to substantiate the 
claim on appeal.  In this regard, the Board notes that 
collectively, by various informational letters, a May 1997 
rating decision, the Board's remand, a January 2003 VA 
letter, a November 1997 statement of the case (SOC), and a 
February 2003 SSOC, the appellant was provided with 
information regarding the evidence needed to substantiate his 
claim, and informed of what VA had done and would do to 
obtain evidence for his claim.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  He was informed of the need to 
submit new and material evidence sufficient to reopen the 
previously denied claims, including evidence that the claimed 
knee disorders were related to, or aggravated by, active duty 
or ACDUTRA.  Additionally, in the January 2003 VA letter and 
the February 2003 SSOC, the appellant was given specific 
information with respect to the changes in the law pursuant 
to the VCAA, as well as to the new VA duties to assist 
pursuant to the VCAA.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The appellant was also given the 
opportunity to identify additional relevant evidence that may 
substantiate his claims, including a January 2003 VA letter.  
Furthermore, the appellant and his spouse presented testimony 
at a Travel Board hearing.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the claim on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen and 
substantiate his service-connection claims and has obtained 
and fully developed all relevant evidence necessary for an 
equitable disposition.  As such, there has been no prejudice 
to the veteran in this case that would warrant further notice 
or development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Quartuccio, 16 Vet. App. at 187; Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for right 
and left knee disorders.  The requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that the RO has denied 
service connection for knee disorders in various rating 
decisions, the first in March 1971.  Following the last RO 
denials of the veteran's service-connection claims, the Board 
denied service connection for chronic right knee and left 
knee disorders by decisions issued in May 1984 and February 
1988, respectively.  The veteran did not ask for 
reconsideration of these decisions.  In March 1996, the 
veteran sought to reopen his claims for service connection 
for bilateral knee disorders.  In a May 1997 rating decision, 
the subject of this appeal, the RO determined that no new and 
material evidence adequate to reopen the veteran's claims for 
service connection for bilateral knee disorders had been 
submitted.

Since the veteran did not seek reconsideration of either the 
May 1984 or the February 1988 Board decisions, they became 
final upon issuance and are not subject to revision on the 
same factual basis.  38 U.S.C.A. §§ 7103, 7104(a) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.1101 (2003).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claims for service connection for bilateral knee 
disorders.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).

The pertinent evidence that was of record at the time of the 
May 1984 Board decision consisted primarily of the veteran's 
service and ACDUTRA medical records; VA hospital and 
outpatient treatment records from July 1971 to June 1974; an 
April 1982 RO hearing transcript; April 1979 Silas B. Hays 
Army Hospital records; a November 1969 letter from the Army 
indicating that the veteran was placed on permanent physical 
profile after a November 1969 medical board examination; two 
lay statements from soldiers submitted at the April 1982 RO 
hearing, reflecting that the veteran fell during speed 
marching and later fell down the barracks stairs injuring his 
right knee; and various statements from the veteran and his 
representative.  

The service medical records reveal diagnoses of, or treatment 
for, bilateral knee pain, Pellegrini-Stieda and 
chondromalacia of the right knee, and fibrous dysplasia of 
the right femur in service.  On separation examination, the 
veteran's lower extremities were clinically evaluated as 
normal but the medical history portion of the examination 
report reflected calcium deposits in both knees, 
asymptomatic, which were described as existing for some time, 
probably from high school sports.  At the RO hearing, the 
veteran testified that he had problems with his left knee 
popping before entering service; that he never played any 
sports but played in the band during high school and had 
never been treated by a doctor for knee problems before 
service; that he was treated for injuries to his right knee 
and for left knee pain while in service; that he first 
injured his left knee in 1972 when he slipped in the shower; 
that he had separate knee surgeries on his left then his 
right knee in 1973 and 1974; and that he had had problems 
with his knees ever since his discharge from service and 
described his current symptomatology.  The veteran's ACDUTRA 
records made no reference to a right or left knee disorder in 
1979.  VA treatment records show diagnoses of patellar 
syndrome in March 1973 and of bilateral chondromalacia of the 
patella in June 1974, and left and right medical 
meniscectomies in 1973 and 1974 following diagnoses of 
bilateral torn menisci. 

The pertinent evidence that was of record at the time of the 
February 1988 Board decision consisted of the above evidence 
plus National Guard records reflecting that his discharge was 
due to hemorrhoids and a contusion to the coccyx sustained in 
April 1979 and a June 1982 VA examination report.  November 
1980 and December 1981 National Guard medical examination 
reports show limited flexion of knees and limited walking, 
with medial meniscus scarring but no effusion of the knee 
with knee problem annotated on the medical history portion of 
the report.  The veteran did not indicate that he had knee 
troubles on the medical history portion of the December 1981 
examination report.  The June 1982 VA examination report 
shows complaints of bilateral knee pain and diagnoses of 
status post bilateral medial meniscectomies and bilateral 
chondromalacia patella.  Knee X-rays showed no abnormalities.  
There was no persuasive evidence of record linking any 
current right or left knee disorder to service.

The evidence presented or secured since the last final Board 
denials of the veteran's claims in May 1984 and February 1988 
for right and left knee disorders includes additional VA 
treatment records, January 2003 and February 2003 VA 
genitourinary examination reports confirming hemorrhoids, 
duplicate copies of service medical records, a copy of the 
Travel Board hearing transcript, and various statements from 
the veteran and his representatives.  VA treatment records 
show continuing treatment for chronic bilateral knee pain 
without knee swelling, hotness or redness and impressions 
include degenerative joint disease and severe medial 
compartment.  At the Travel Board hearing, the veteran 
testified that his knees were weak and popped before service, 
that he had fallen in service and that his right knee was put 
in a cast; that no magnetic resonance imaging (MRI) or 
computed tomography (CT) studies were performed in service 
(only X-rays); that at discharge he was told that he needed 
surgery but, if he had surgery, it would prolong his ETS 
date; that he went to the VA for treatment immediately after 
discharge, where he had surgery on both of his knees; and 
that his knees had gotten worse over the years.  Both he and 
his wife described his current symptomatology.  

While most of this evidence is clearly new, in that it is not 
duplicative of other evidence previously considered, the 
evidence is not material to the issue under consideration and 
thus, is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

In this regard, the Board notes that the new evidence is 
redundant in nature, confirming that the veteran has had 
bilateral knee disorders but does not include competent 
medical evidence linking them to service, to include 
aggravation of a pre-existing knee disorder.  Thus, these 
records are not probative of the issue before the Board and 
are not so significant that they must be considered in order 
to decide fairly the merits of the claim.  

As to the lay statements, the Board finds they too are not 
material as such lay opinions are not probative as to the 
question of causation or diagnosis.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that laypersons are not competent to offer 
medical opinions), or provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claims, the Board's May 1984 and February 1988 
decisions remain final.  Accordingly, the benefits sought on 
appeal must be denied.




ORDER

As new and material evidence has not been submitted, the 
claims of entitlement to service connection for bilateral 
knee disorders are not reopened.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



